DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is being examined under the claims filed 08/07/2019.
Claims 1-20 are rejected.
Claims 1-20 are pending.

Drawings
The Drawings filed on 08/07/2019 are acceptable for examination purposes.

Specification
The Specification filed on 08/07/2019 is acceptable for examination purposes.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-15 of prior U.S. Patent No. US 10453015 B2. This is a statutory double patenting rejection. Examiner notes that the method of U.S. Patent No. US 10453015 B2 can be implemented by an embedded controller or computer program product.
Instant Application
U.S. Patent No. US 10453015 B2
Claim 1. A workplace risk factor identification and safety issue incident resolution method comprising:
monitoring, by a computer processor of an embedded controller comprising internal dedicated electronic circuitry comprising a programmable logic array utilizing state information of specialized firmware program code configured to execute specialized software for personalizing the electronic circuitry for executing multiple geographically distributed dedicated hardware sensor devices, a plurality of workplace injury based events associated with a plurality of individuals at a multisite distributed workplace environment, wherein said dedicated 
tagging, by said computer processor, said plurality of workplace injury based events;
storing, by said computer processor within a centralized server, current injury data describing said plurality of workplace injury based events comprising tags from said tagging;
presenting, by said computer processor via a first clickable interactive view portion of a first GUI interface in response to activating said first clickable interactive view portion and a second clickable interactive view portion of a second GUI interface in response to activating said second clickable interactive view portion, a frequency of injury type at selected locations and injury locations associated with specified zip codes;
presenting, by said computer processor via a third clickable interactive view portion of a third GUI interface in response to activating said 
performing, by said computer processor, a hierarchical clustering process with respect to incident keywords to obtain a set of distinct incident types defined by incident description text;
executing, by said computer processor, a set of time series models for each incident cluster type to predict a rate of future occurrence for each incident type of said set of distinct incident types;
executing, by said computer processor, a clustering algorithm to cluster demographic attributes by occurrence of frequencies across all identified incident types;
extracting, by said computer processor, demographic profiles of an active population of said plurality of individuals;
predicting, by said computer processor, a cluster id for an associated demographic profile of said demographic profiles;
normalizing, by said computer processor, each cluster level prediction by evaluating a 
combining, by said computer processor, said set of time series models to predict an incident type, a rate, and a detailed analytical model with respect to employee demographic features;
generating, by said computer processor based on said current injury data, said frequency of injury type at selected locations, said injury locations, said repair actions, and previously retrieved injury data describing previously retrieved historical workplace injury based events, predicted future workplace injury based events associated with future workplace injury based events with respect to a predicted plurality of individuals at said multisite distributed workplace environment;
generating, by said computer processor based on said predicted future workplace injury based events, injury risk mitigating actions associated with prevention of said predicted future workplace injury based events;

evaluating, by said computer processor, a probabilistic map with respect to an injury signature of said distinct injury type signatures associated with a demographic pattern via a series of classification process;
identifying, by said computer processor, a root cause, of said root causes, with respect to each said injury signature via a text analytics process applied to said injury log;
executing said injury risk mitigating actions such that said root causes are corrected thereby mitigating injury risks associated with workplace safety resulting in a maximal gain in productivity, incident risk resolution options, and reduced injury rates with respect to a frequency, severity, 
deploying, maintaining, and integrating computer-readable code into said embedded controller for execution of said method associated with improving said incident risk resolution options and reducing workplace injury rates.
Claim 1. A workplace risk factor identification and safety issue incident resolution method comprising:
monitoring, by a computer processor of an embedded controller comprising internal dedicated electronic circuitry comprising a programmable logic array utilizing state information of specialized firmware program code configured to execute specialized software for personalizing the electronic circuitry for executing multiple geographically distributed dedicated hardware sensor devices, a plurality of workplace injury based events associated with a plurality of individuals at a multisite distributed workplace environment, wherein said dedicated 
tagging, by said computer processor, said plurality of workplace injury based events;
storing, by said computer processor within a centralized server, current injury data describing said plurality of workplace injury based events comprising tags from said tagging;
presenting, by said computer processor via a first clickable interactive view portion of a first GUI interface in response to activating said first clickable interactive view portion and a second clickable interactive view portion of a second GUI interface in response to activating said second clickable interactive view portion, a frequency of injury type at selected locations and injury locations associated with specified zip codes;
presenting, by said computer processor via a third clickable interactive view portion of a third GUI interface in response to activating said 
performing, by said computer processor, a hierarchical clustering process with respect to incident keywords to obtain a set of distinct incident types defined by incident description text;
executing, by said computer processor, a set of time series models for each incident cluster type to predict a rate of future occurrence for each incident type of said set of distinct incident types;
executing, by said computer processor, a clustering algorithm to cluster demographic attributes by occurrence of frequencies across all identified incident types;
extracting, by said computer processor, demographic profiles of an active population of said plurality of individuals;
predicting, by said computer processor, a cluster id for an associated demographic profile of said demographic profiles;
normalizing, by said computer processor, each cluster level prediction by evaluating a 
combining, by said computer processor, said set of time series models to predict an incident type, a rate, and a detailed analytical model with respect to employee demographic features;
generating, by said computer processor based on said current injury data, said frequency of injury type at selected locations, said injury locations, said repair actions, and previously retrieved injury data describing previously retrieved historical workplace injury based events, predicted future workplace injury based events associated with future workplace injury based events with respect to a predicted plurality of individuals at said multisite distributed workplace environment;
generating, by said computer processor based on said predicted future workplace injury based events, injury risk mitigating actions associated with prevention of said predicted future workplace injury based events;

evaluating, by said computer processor, a probabilistic map with respect to an injury signature of said distinct injury type signatures associated with a demographic pattern via a series of classification process;
identifying, by said computer processor, a root cause, of said root causes, with respect to each said injury signature via a text analytics process applied to said injury log;
executing said injury risk mitigating actions such that said root causes are corrected thereby mitigating injury risks associated with workplace safety resulting in a maximal gain in productivity, incident risk resolution options, and reduced 
deploying, maintaining, and integrating computer-readable code into said embedded controller for execution of said method associated with improving said incident risk resolution options and reducing workplace injury rates.
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9. An embedded controller comprising internal dedicated electronic circuitry comprising a programmable logic array utilizing state 
monitoring, by a computer processor of an embedded controller comprising internal dedicated electronic circuitry comprising a programmable logic array utilizing state information of specialized firmware program code configured to execute specialized software for personalizing the electronic circuitry for executing multiple geographically distributed dedicated hardware sensor devices, a plurality of workplace injury based events associated with a plurality of individuals at a multisite distributed workplace environment, wherein said dedicated hardware sensor devices comprise RFID sensors for identification, video camera based sensors for 
tagging, by said computer processor, said plurality of workplace injury based events;
storing, by said computer processor within a centralized server, current injury data describing said plurality of workplace injury based events comprising tags from said tagging;
presenting, by said computer processor via a first clickable interactive view portion of a first GUI interface in response to activating said first clickable interactive view portion and a second clickable interactive view portion of a second GUI interface in response to activating said second clickable interactive view portion, a frequency of injury type at selected locations and injury locations associated with specified zip codes;
presenting, by said computer processor via a third clickable interactive view portion of a third GUI interface in response to activating said clickable interactive view portion, repair actions 
performing, by said computer processor, a hierarchical clustering process with respect to incident keywords to obtain a set of distinct incident types defined by incident description text;
executing, by said computer processor, a set of time series models for each incident cluster type to predict a rate of future occurrence for each incident type of said set of distinct incident types;
executing, by said computer processor, a clustering algorithm to cluster demographic attributes by occurrence of frequencies across all identified incident types;
extracting, by said computer processor, demographic profiles of an active population of said plurality of individuals;
predicting, by said computer processor, a cluster id for an associated demographic profile of said demographic profiles;
normalizing, by said computer processor, each cluster level prediction by evaluating a proportional contribution of a demographic 
combining, by said computer processor, said set of time series models to predict an incident type, a rate, and a detailed analytical model with respect to employee demographic features;
generating, by said computer processor based on said current injury data, said frequency of injury type at selected locations, said injury locations, said repair actions, and previously retrieved injury data describing previously retrieved historical workplace injury based events, predicted future workplace injury based events associated with future workplace injury based events with respect to a predicted plurality of individuals at said multisite distributed workplace environment;
generating, by said computer processor based on said predicted future workplace injury based events, injury risk mitigating actions associated with prevention of said predicted future workplace injury based events;
identifying, by said computer processor via a text analytics process applied to an injury log, root 
evaluating, by said computer processor, a probabilistic map with respect to an injury signature of said distinct injury type signatures associated with a demographic pattern via a series of classification process;
identifying, by said computer processor, a root cause, of said root causes, with respect to each said injury signature via a text analytics process applied to said injury log;
executing said injury risk mitigating actions such that said root causes are corrected thereby mitigating injury risks associated with workplace safety resulting in a maximal gain in productivity, incident risk resolution options, and reduced injury rates with respect to a frequency, severity, and expected loss associated with body stress events, motor vehicle accident related events, 
deploying, maintaining, and integrating computer-readable code into said embedded controller for execution of said method associated with improving said incident risk resolution options and reducing workplace injury rates.
Claim 9. An embedded controller comprising internal dedicated electronic circuitry comprising a programmable logic array utilizing state 
monitoring, by a computer processor of an embedded controller comprising internal dedicated electronic circuitry comprising a programmable logic array utilizing state information of specialized firmware program code configured to execute specialized software for personalizing the electronic circuitry for executing multiple geographically distributed dedicated hardware sensor devices, a plurality of workplace injury based events associated with a plurality of individuals at a multisite distributed workplace environment, wherein said dedicated hardware sensor devices comprise RFID sensors for identification, video camera based sensors for 
tagging, by said computer processor, said plurality of workplace injury based events;
storing, by said computer processor within a centralized server, current injury data describing said plurality of workplace injury based events comprising tags from said tagging;
presenting, by said computer processor via a first clickable interactive view portion of a first GUI interface in response to activating said first clickable interactive view portion and a second clickable interactive view portion of a second GUI interface in response to activating said second clickable interactive view portion, a frequency of injury type at selected locations and injury locations associated with specified zip codes;
presenting, by said computer processor via a third clickable interactive view portion of a third GUI interface in response to activating said clickable interactive view portion, repair actions 
performing, by said computer processor, a hierarchical clustering process with respect to incident keywords to obtain a set of distinct incident types defined by incident description text;
executing, by said computer processor, a set of time series models for each incident cluster type to predict a rate of future occurrence for each incident type of said set of distinct incident types;
executing, by said computer processor, a clustering algorithm to cluster demographic attributes by occurrence of frequencies across all identified incident types;
extracting, by said computer processor, demographic profiles of an active population of said plurality of individuals;
predicting, by said computer processor, a cluster id for an associated demographic profile of said demographic profiles;
normalizing, by said computer processor, each cluster level prediction by evaluating a proportional contribution of a demographic 
combining, by said computer processor, said set of time series models to predict an incident type, a rate, and a detailed analytical model with respect to employee demographic features;
generating, by said computer processor based on said current injury data, said frequency of injury type at selected locations, said injury locations, said repair actions, and previously retrieved injury data describing previously retrieved historical workplace injury based events, predicted future workplace injury based events associated with future workplace injury based events with respect to a predicted plurality of individuals at said multisite distributed workplace environment;
generating, by said computer processor based on said predicted future workplace injury based events, injury risk mitigating actions associated with prevention of said predicted future workplace injury based events;
identifying, by said computer in response to said executing said clustering algorithm and processor 
evaluating, by said computer processor, a probabilistic map with respect to an injury signature of said distinct injury type signatures associated with a demographic pattern via a series of classification process;
identifying, by said computer processor, a root cause, of said root causes, with respect to each said injury signature via a text analytics process applied to said injury log;
executing said injury risk mitigating actions such that said root causes are corrected thereby mitigating injury risks associated with workplace safety resulting in a maximal gain in productivity, incident risk resolution options, and reduced injury rates with respect to a frequency, severity, and expected loss associated with body stress 
deploying, maintaining, and integrating computer-readable code into said embedded controller for execution of said method associated with improving said incident risk resolution options and reducing workplace injury rates.
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16. A computer program product, comprising a computer readable hardware storage device storing a computer readable program code, said computer readable program code comprising an algorithm that when executed by a computer processor of an 
monitoring, by a computer processor of an embedded controller comprising internal dedicated electronic circuitry comprising a programmable logic array utilizing state information of specialized firmware program code configured to execute specialized software for personalizing the electronic circuitry for executing multiple geographically distributed dedicated hardware sensor devices, a plurality of workplace injury based events associated with a plurality of individuals at a multisite distributed workplace environment, wherein said dedicated hardware sensor devices comprise RFID sensors for identification, video camera based sensors for automatically recording said plurality of 
tagging, by said computer processor, said plurality of workplace injury based events;
storing, by said computer processor within a centralized server, current injury data describing said plurality of workplace injury based events comprising tags from said tagging;
presenting, by said computer processor via a first clickable interactive view portion of a first GUI interface in response to activating said first clickable interactive view portion and a second clickable interactive view portion of a second GUI interface in response to activating said second clickable interactive view portion, a frequency of injury type at selected locations and injury locations associated with specified zip codes;
presenting, by said computer processor via a third clickable interactive view portion of a third GUI interface in response to activating said clickable interactive view portion, repair actions associated with said plurality of workplace injury based events;

executing, by said computer processor, a set of time series models for each incident cluster type to predict a rate of future occurrence for each incident type of said set of distinct incident types;
executing, by said computer processor, a clustering algorithm to cluster demographic attributes by occurrence of frequencies across all identified incident types;
extracting, by said computer processor, demographic profiles of an active population of said plurality of individuals;
predicting, by said computer processor, a cluster id for an associated demographic profile of said demographic profiles;
normalizing, by said computer processor, each cluster level prediction by evaluating a proportional contribution of a demographic feature vector with respect to each said incident type;

generating, by said computer processor based on said current injury data, said frequency of injury type at selected locations, said injury locations, said repair actions, and previously retrieved injury data describing previously retrieved historical workplace injury based events, predicted future workplace injury based events associated with future workplace injury based events with respect to a predicted plurality of individuals at said multisite distributed workplace environment;
generating, by said computer processor based on said predicted future workplace injury based events, injury risk mitigating actions associated with prevention of said predicted future workplace injury based events;
identifying, by said computer processor via a text analytics process applied to an injury log, root causes for said plurality of workplace injury events with respect to injury signatures of 
evaluating, by said computer processor, a probabilistic map with respect to an injury signature of said distinct injury type signatures associated with a demographic pattern via a series of classification process;
identifying, by said computer processor, a root cause, of said root causes, with respect to each said injury signature via a text analytics process applied to said injury log;
executing said injury risk mitigating actions such that said root causes are corrected thereby mitigating injury risks associated with workplace safety resulting in a maximal gain in productivity, incident risk resolution options, and reduced injury rates with respect to a frequency, severity, and expected loss associated with body stress events, motor vehicle accident related events, bodily injury related events, medical condition related events, biological factor related events, 
deploying, maintaining, and integrating computer-readable code into said embedded controller for execution of said method associated with improving said incident risk resolution options and reducing workplace injury rates.
Claim 1. A computer program product, comprising a computer readable hardware storage device storing a computer readable program code, said computer readable program code comprising an algorithm that when executed by a computer processor of an 
monitoring, by a computer processor of an embedded controller comprising internal dedicated electronic circuitry comprising a programmable logic array utilizing state information of specialized firmware program code configured to execute specialized software for personalizing the electronic circuitry for executing multiple geographically distributed dedicated hardware sensor devices, a plurality of workplace injury based events associated with a plurality of individuals at a multisite distributed workplace environment, wherein said dedicated hardware sensor devices comprise RFID sensors for identification, video camera based sensors for automatically recording said plurality of 
tagging, by said computer processor, said plurality of workplace injury based events;
storing, by said computer processor within a centralized server, current injury data describing said plurality of workplace injury based events comprising tags from said tagging;
presenting, by said computer processor via a first clickable interactive view portion of a first GUI interface in response to activating said first clickable interactive view portion and a second clickable interactive view portion of a second GUI interface in response to activating said second clickable interactive view portion, a frequency of injury type at selected locations and injury locations associated with specified zip codes;
presenting, by said computer processor via a third clickable interactive view portion of a third GUI interface in response to activating said clickable interactive view portion, repair actions associated with said plurality of workplace injury based events;

executing, by said computer processor, a set of time series models for each incident cluster type to predict a rate of future occurrence for each incident type of said set of distinct incident types;
executing, by said computer processor, a clustering algorithm to cluster demographic attributes by occurrence of frequencies across all identified incident types;
extracting, by said computer processor, demographic profiles of an active population of said plurality of individuals;
predicting, by said computer processor, a cluster id for an associated demographic profile of said demographic profiles;
normalizing, by said computer processor, each cluster level prediction by evaluating a proportional contribution of a demographic feature vector with respect to each said incident type;

generating, by said computer processor based on said current injury data, said frequency of injury type at selected locations, said injury locations, said repair actions, and previously retrieved injury data describing previously retrieved historical workplace injury based events, predicted future workplace injury based events associated with future workplace injury based events with respect to a predicted plurality of individuals at said multisite distributed workplace environment;
generating, by said computer processor based on said predicted future workplace injury based events, injury risk mitigating actions associated with prevention of said predicted future workplace injury based events;
identifying, by said computer processor in response to said executing said clustering algorithm and via a text analytics process applied to an injury log, root causes for said plurality of 
evaluating, by said computer processor, a probabilistic map with respect to an injury signature of said distinct injury type signatures associated with a demographic pattern via a series of classification process;
identifying, by said computer processor, a root cause, of said root causes, with respect to each said injury signature via a text analytics process applied to said injury log;
executing said injury risk mitigating actions such that said root causes are corrected thereby mitigating injury risks associated with workplace safety resulting in a maximal gain in productivity, incident risk resolution options, and reduced injury rates with respect to a frequency, severity, and expected loss associated with body stress events, motor vehicle accident related events, bodily injury related events, medical condition 
deploying, maintaining, and integrating computer-readable code into said embedded controller for execution of said method associated with improving said incident risk resolution options and reducing workplace injury rates.
Claim 17
Claim 2
Claim 18
Claim 3
Claim 19
Claim 4
Claim 20
Claim 5


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viker A. Lamardo whose telephone number is (571)270-5871.  The examiner can normally be reached on Mon. - Fri. 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on (571)272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VIKER A LAMARDO/Examiner, Art Unit 2126